United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE NAVY, REGIONAL
FIRE-RESCUE, NORTHWEST DISTRICT,
Chesapeake, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-282
Issued: April 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2006 appellant filed a timely appeal from a schedule award decision of
the Office of Workers’ Compensation Programs dated October 24, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than a five percent hearing loss of both ears for
which he has received a schedule award. On appeal, appellant contends that the pay rate used for
schedule award compensation purposes was incorrect.
FACTUAL HISTORY
On January 27, 2004 appellant, then a 54-year-old retired supervisory firefighter, filed a
Form CA-2, occupational disease claim, alleging that factors of his federal employment caused
hearing difficulty and tinnitus. In an attached statement, he described his employment history
noting that he began civilian employment with the employing establishment in 1975 and became

a firefighter in 1977. Appellant submitted a Notice of Personnel Action, Form 50, noting that he
retired effective February 23, 2002 with a total pay rate of $42,416.00. He also submitted
employing establishment audiograms dating from July 12, 1974 to June 5, 2001 and additional
material regarding his employment.
On March 16, 2004 the Office referred appellant to Dr. Alan S. Keyes, a Board-certified
otolaryngologist, for an impairment evaluation. Dr. Keyes was provided with a statement of
accepted facts and a set of questions. In a report of May 18, 2004, Dr. Keyes diagnosed bilateral
noise-induced sensorineural hearing loss and tinnitus which he advised was due to appellant’s
employment-related noise exposure. He recommended hearing aids and submitted results of
audiometric testing performed by a certified audiologist. The audiogram, performed on April 22,
2004, reflected testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
and revealed the following: right ear -- 20, 20, 25 and 40 decibels; left ear -- 20, 10, 20 and 35
decibels, respectively. Dr. Keys concluded that appellant had a 1.56 percent binaural hearing
loss and an additional 5 percent for tinnitus which impacted his ability to perform activities of
daily living, to total a 6.56 percent binaural impairment.
On May 21, 2005 appellant filed a schedule award claim. On April 11, 2006 the Office
accepted that he sustained employment-related bilateral noise-induced hearing loss. In a report
dated April 23, 2006, an Office medical adviser advised that maximum medical improvement
had been reached on April 22, 2004 and diagnosed bilateral high frequency sensorineural hearing
loss. He authorized a hearing aid for appellant’s right ear and concluded that he had a 0.3125
binaural impairment. In a September 20, 2006 report, the Office medical adviser stated that an
additional five percent impairment was appropriate for appellant’s diagnosed tinnitus. In a
September 30, 2006 report, he advised that appellant had a 5.3125 percent binaural impairment.
By decision dated October 24, 2006, the Office granted appellant a schedule award for a
five percent impairment to both ears, for 10 weeks of compensation to run from April 22 to
June 30, 2004, based on a weekly pay rate of $815.69.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 specifies the number of
weeks of compensation to be paid for permanent loss of use of specified members, functions and
organs of the body.2 The Act does not, however, specify the manner by which the percentage
loss of a member, function or organ shall be determined. The method used in making such a
determination is a matter which rests in the sound discretion of the Office. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.3 The Office evaluates industrial hearing loss in accordance with the standards
contained in the American Medical Association, Guides to the Evaluation of Permanent
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8107(c).

3

Renee M. Straubinger, 51 ECAB 667 (2000).

2

Impairment (hereinafter A.M.A., Guides).4 Using the frequencies of 500, 1,000, 2,000 and 3,000
cycles per second, the losses at each frequency are added and averaged.5 The “fence” of 25
decibels is then deducted because, as the A.M.A., Guides points out, losses below 25 decibels
result in no impairment in the ability to hear everyday speech under everyday conditions.6 The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.7 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss and the total is
divided by six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in
the Office’s adoption of this standard for evaluating hearing loss.9
The A.M.A., Guides allow for compensation of up to five percent for tinnitus in the
presence of measurable hearing loss if the tinnitus impacts the ability to perform activities of
daily living.10
ANALYSIS
The Board finds that the record establishes that appellant has no more than a five percent
bilateral hearing loss. The Board notes that the employing establishment’s audiograms dating
from July 12, 1974 to June 5, 2001 do not comport with the appropriate standards because there
is no evidence that appellant underwent examination by an otolaryngologist, that the audiometric
testing was performed by a certified audiologist or that all the equipment used for testing met the
required standards.11
4

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

A.M.A., Guides at 250.

6

Id.

7

Id.

8

Id.

9

Horace L. Fuller, 53 ECAB 775 (2002).

10

Leslie M. Mahin, 55 ECAB 311 (2004).

11

The Office has delineated requirements for the type of medical evidence used in evaluating hearing loss. The
requirements, as set forth in the Office’s Procedure Manual, are, inter alia, that the employee undergo both
audiometric and otologic examination; that the audiometric testing precede the otologic examination; that the
audiometric testing be performed by an appropriately certified audiologist; that the otologic examination be
performed by an otolaryngologist certified or eligible for certification by the American Academy of Otolaryngology;
that the audiometric and otologic examination be performed by different individuals as a method of evaluating the
reliability of the findings; that all audiological equipment authorized for testing meet the calibration protocol
contained the accreditation manual of the American Speech and Hearing Association; that the audiometric test
results include both bone conduction and pure tone air conduction thresholds, speech reception thresholds and
monaural discrimination scores; and that the otolaryngologist’s report must include: date and hour of examination,
date and hour of employee’s last exposure to loud noise, a rationalized medical opinion regarding the relation of the
hearing loss to the employment-related noise exposure and a statement of the reliability of the tests. See Federal
(FECA) Procedure Manual, Part 3 -- Requirements for Medical Reports, Special Conditions, Chapter 3.600.8(a)
(September 1995); Raymond Van Nett, 44 ECAB 480 (1993).

3

The Office referred appellant for a second opinion evaluation with Dr. Keyes. The Board
finds that the audiometric results submitted by Dr. Keyes conform to applicable criteria and thus,
constitutes the weight of the medical evidence. The Board, however, notes that Dr. Keyes erred
in concluding that appellant had a 6.56 percent impairment. In making this determination,
Dr. Keyes did not follow the proper procedure which is outlined in the A.M.A., Guides because
he multiplied the greater loss of 1.875 by 5 rather than the lesser loss of 0.12 The Office medical
adviser reviewed Dr. Keyes’ report and audiometric findings and properly applied the Office’s
standardized procedures in determining that appellant had a five percent impairment to both
ears.13 He advised that maximum medical improvement was reached on April 22, 2004 and
applied the Office’s standardized procedures to the April 22, 2004 audiogram performed on
Dr. Keyes behalf finding that the recorded frequency levels at the 500, 1,000, 2,000 and 3,000
hertz levels on the right of 20, 20, 25 and 40 respectively totaled a decibel loss of 105. He then
divided this total by 4 which resulted in an average loss of 26.25 decibels. The Office medical
adviser then subtracted the fence of 25 decibels to equal 1.25 decibels which he multiplied by the
established factor of 1.5 to result in a 1.875 percent monaural hearing loss for the right ear. He
then followed the same procedure on the left, noting that testing for the left ear at the frequencies
of 500, 1,000, 2,000 and 3,000 hertz revealed decibel losses of 25, 15, 10 and 25 decibels
respectively, for a total of 75 decibels which, when divided by 4, resulted in an average hearing
loss of 18.75 decibels. He then subtracted the fence of 25 decibels, for a total of 0 which when
multiplied by the established factor of 1.5, equaled a 0 percent monaural hearing loss for the left
ear. The Office medical adviser then multiplied the zero percent monaural hearing loss for the
left ear, as it was the lesser loss by five which yielded a product of zero. He then added the 0 to
the 1.875 percent hearing loss for the right ear, to obtain a total of 1.875 which was divided by 6
in order to calculate a binaural hearing loss of 0.3125. The Office medical adviser then added
the 5 percent binaural impairment for tinnitus, to equal a total binaural impairment of 5.3125
which, when appropriately rounded down,14 equaled a 5 percent binaural hearing loss. The
record establishes that appellant has no more than a five percent binaural hearing impairment.15
On appeal, appellant contends that the pay rate used for schedule award compensation
purposes was incorrect. The Board has held that where an injury is sustained over a period of
time, as in this case, the date of injury is the date of last exposure to those employment factors
causing the injury.16 In determining appellant’s schedule award pay rate, the Office utilized the
pay rate effective February 23, 2002, the date he retired or $815.69 per week. As provided on
the Form 50 found in the record, this was the date of appellant’s last exposure and the pay rate
provided on the Form 50 was $42,416.00 annually or $815.69 per week. There is nothing in the
record to indicate that appellant was entitled to additional pay. The Board, therefore, finds that
12

A.M.A., Guides, supra note 4 at 250.

13

Id.

14

Section 2.5d of the A.M.A., Guides provides that the impairment rating should be rounded to the nearest whole
number. A.M.A., Guides, supra note 4 at 20; see Carl J. Cleary, 57 ECAB ____ (2006).
15

The Board notes that, if appellant’s employment-related hearing loss worsens in the future, he may apply for an
additional schedule award for any increased permanent impairment. Robert E. Cullison, 55 ECAB 570 (2004).
16

Barbara A. Dunnavant, 48 ECAB 517 (1997).

4

the Office properly calculated the October 24, 2006 schedule award based on appellant’s pay rate
on the date he retired.17
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
greater than a five percent binaural hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 24, 2006 be affirmed.
Issued: April 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

Id. Appellant also questioned the 3/4 compensation rate. The basic rate of compensation paid under the Act is
66 2/3 percent of the injured employee’s monthly pay. Where the employee has one or more dependents, as in this
case, as defined in the Act, the employee is entitled to have his or her basic compensation augmented at the rate of
8 1/3 percent for a total of 75 percent of monthly pay. 5 U.S.C. § 8110(b). The number of weeks of compensation
for a schedule award is determined by the compensation schedule found in section 8107(c) of the Act. 5 U.S.C.
§ 8107(c); Dennis R. Stark, 57 ECAB____ (Docket No. 05-1826, issued January 10, 2006).

5

